         Case 1:19-cv-02888-RBW Document 13 Filed 12/17/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


In the Matter of the ICC Arbitration Between

SL MINING LIMITED


                              Petitioner,

v.
                                                      Civil Action No. 19-cv-02888 (RBW)


THE GOVERNMENT OF THE REPUBLIC
OF SIERRA LEONE


                              Respondent.




            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Petitioner SL Mining Limited (“Petitioner”), by and through its undersigned counsel,

hereby voluntarily dismisses this action without prejudice under Federal Rule of Civil Procedure

41(a)(1)(A)(i). This action was commenced by a Petition to Confirm Arbitral Award filed on

September 25, 2019 (“Petition”). The Petition seeks confirmation of an order of an emergency

arbitrator (“Emergency Arbitrator”) appointed in accordance with the International Chamber of

Commerce’s Rules of Arbitration in connection with arbitration proceedings commenced by

Petitioner against Respondent The Government of the Republic of Sierra Leone (“Respondent”).

       Since the filing of the Petition, Petitioner sought and obtained additional emergency relief

from the Emergency Arbitrator and has applied for further provisional relief from the now-

constituted arbitral tribunal. Since that application remains pending, Petitioner believes the most
         Case 1:19-cv-02888-RBW Document 13 Filed 12/17/19 Page 2 of 2



efficient course is to discontinue the current proceeding without prejudice until the arbitral

tribunal has issued a decision with respect to the pending application, but hereby reserves the

right to subsequently seek confirmation of all relief granted by the Emergency Arbitrator and any

additional provisional relief that may be granted by the arbitral tribunal.

       Respondent has not yet served an opposition to the Petition and would not be prejudiced

by the discontinuance of this action.



Dated: December 17, 2019
       New York, NY




                                              Respectfully Submitted,


                                              /s/ James E. Berger
                                              James E. Berger (D.C. Bar 481408)
                                              Charlene C. Sun (D.C. Bar 1027854)

                                              KING & SPALDING LLP
                                              1185 Avenue of the Americas
                                              New York, NY 10036-4003
                                              Tel: (212) 556-2200
                                              Fax: (212) 556 -2222
                                              jberger@kslaw.com

                                              Attorneys for Petitioner




                                                  2
